Citation Nr: 1639466	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent, prior to September 3, 2014, for bladder cancer.

2.  Entitlement to a rating in excess of 40 percent, from September 3, 2014 to December 1, 2014, for bladder cancer.

3.  Entitlement to a rating in excess of 60 percent, on and after December 1, 2014, for bladder cancer.

4.  Entitlement to an effective date prior to December 1, 2014, for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU)


REPRESENTATION

The Veteran is represented by:  James R. Moore, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1961 to January 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2014 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2014, the Board granted the Veteran's claim of entitlement to service connection for bladder cancer.  That same month, the RO issued a rating decision effectuating the Board decision, and assigned an initial rating of 20 percent to the Veteran's bladder cancer.  The Veteran perfected an appeal of this decision seeking a higher rating.  During the pendency of this appeal, the RO issued rating decisions in November 2014 and April 2015 granting increased ratings; the Board has modified the Veteran's claims to reflect these decisions.

The issue entitlement to an effective date prior to December 1, 2014, for the grant of TDIU, will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

Bladder Cancer

According to 38 C.F.R. § 4.115(b), Diagnostic 7528, malignant neoplasms of the genitourinary system are to be assigned a 100 percent rating, which will persist for 6 months following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, at the conclusion of which a VA examination will be provided to assess the severity of any residuals.

In a July 2014 brief, the Veteran's attorney asserted that the Veteran was entitled to an initial 100 percent rating.  In support of this assertion, the attorney cites to the August 2013 VA examination report that characterizes the Veteran's bladder neoplasms as malignant and, although his cancer treatment is "completed," he was in "watchful waiting status" for tumor reoccurrence.  The attorney asserts that this is not "remission," and that the Veteran should be assigned a 100 percent rating until remission status is achieved.

The Veteran underwent a VA examination in April 2015 to assess the severity of his bladder cancer and/or the residuals thereof.  The VA examiner indicated that the Veteran's tumors or neoplasms were both "malignant" and "active."  When asked to indicate whether the Veteran had completed treatment or whether the Veteran was currently undergoing treatment for a benign or malignant neoplasms or metastases, the examiner indicated "yes," with the other prescribed choice being "no; watchful waiting."

The Board finds that the evidence of record is unclear as to when the Veteran's treatment for bladder cancer actually stopped; when he ceased being in the "watchful waiting" status; and whether the Veteran's bladder cancer reoccurred, as indicated by the April 2015 VA examiner (characterizing it as "active").  As such, the Board finds that a remand is required in order to obtain clarification as to these questions.

TDIU

During the pendency of the appeal regarding the Veteran's service-connected bladder cancer, the Veteran reasonably raised a claim of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A reasonably raised TDIU claim is for consideration throughout the pendency of the appeal regardless of the fact that the RO accepted a November 2014 submission as a formal claim of entitlement to TDIU, which was granted in a May 2015 rating decision, effective December 1, 2014.  The Veteran perfected an appeal of the May 2015 rating decision, seeking an earlier effective date.

In February 2012, the Veteran submitted the claim of entitlement to service connection for bladder cancer.  Consequently, a claim of entitlement to TDIU is for consideration on and after the date the Veteran's February 2012 claim was received by VA.  However, the RO only adjudicated the Veteran's entitlement to TDIU on and after the receipt of the November 2014 submission.  In the interest of fairness and due process, the Board finds that a remand is warranted in order for the AOJ to consider in the first instance a claim of entitlement to TDIU prior to November 2014.  Moreover, this claim is inextricably intertwined with the Veteran's claim of entitlement to ratings in excess of those already assigned to his service-connected bladder cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must request that the Veteran submit or identify any pertinent evidence that has not already been associated with this electronic claims file, including, but not limited to, evidence demonstrating the presence of an active bladder malignancy.

2.  The AOJ must then obtain a supplemental opinion from a VA examiner.  The Veteran's electronic claims file must be made available to and contemporaneously reviewed by the VA examiner.  If, and only if, after review of the electronic claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  Thereafter, the examiner is asked to address the following:
 
(a) Approximately when did the Veteran's bladder cancer treatment stop?  Treatment includes surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure.

(b) Approximately when (during what period) was the Veteran in "watchful waiting status"?

(c) If the Veteran has an active, malignant bladder neoplasm/tumor (See the April 2015 VA examination report), approximately when did this malignancy reoccur?

(d) If, and only if, the Veteran has an active, malignant bladder neoplasm/tumor, is he undergoing treatment?  If so, when did that treatment commence and end?

A complete rationale must be provided for any rendered opinion.

3.  After the above actions have been completed, the AOJ must re-adjudicate the Veteran's claims, including the Veteran's entitlement to TDIU prior to November 2014.  If any of the claims remain denied, the AOJ must issue the Veteran and his attorney a supplemental statement of the case.  Thereafter, the AOJ must afford them an appropriate period of time within which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

